Exhibit 10.2

 

LOGO [g248015g0923120529610.jpg]

September 20, 2016

STRICTLY CONFIDENTIAL

 

Attn: Richard W. Pascoe

Chief Executive Officer

Apricus Biosciences Inc.

Dear Richard:

This letter agreement (this “Agreement”) constitutes the agreement between
Apricus Biosciences Inc. (the “Company”) and Rodman & Renshaw, a unit of H.C.
Wainwright & Co., LLC (“Rodman”), that Rodman shall serve as the exclusive
agent, advisor or underwriter in any offering (each, an “Offering”) of
securities of the Company (“Securities”) during the Term (as defined below) of
this Agreement. The terms of each Offering and the Securities issued in
connection therewith shall be mutually agreed upon by the Company and Rodman and
nothing herein implies that Rodman would have the power or authority to bind the
Company and nothing herein implies that the Company shall have an obligation to
issue any Securities. It is understood that Rodman’s assistance in an Offering
will be subject to the satisfactory completion of such investigation and inquiry
into the affairs of the Company as Rodman deems appropriate under the
circumstances and to the receipt of all internal approvals of Rodman in
connection with the transaction. The Company expressly acknowledges and agrees
that Rodman’s involvement in an Offering is strictly on a reasonable best
efforts basis and that the consummation of an Offering will be subject to, among
other things, market conditions. The execution of this Agreement does not
constitute a commitment by Rodman to purchase the Securities and does not ensure
a successful Offering of the Securities or the success of Rodman with respect to
securing any other financing on behalf of the Company. Rodman may retain other
brokers, dealers, agents or underwriters on its behalf in connection with an
Offering.

A. Compensation; Reimbursement. At the closing of each Offering (each, a
“Closing”), the Company shall compensate Rodman as follows:

1. Cash Fee. The Company shall pay to Rodman a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 7.0% of the aggregate
gross proceeds raised in each Offering.

2. Warrant Coverage. The Company shall issue to Rodman or its designees at each
Closing, warrants (the “Rodman Warrants”) to purchase that number of shares of
common stock of the Company equal to 5.0% of the aggregate number of shares of
Common Stock placed in each Offering (if the Securities are convertible or
include a “greenshoe” or “additional investment” option component, such shares
of Common Stock underlying such Securities or options). If the Securities
included in an Offering are non-convertible, the Rodman Warrants shall be
determined by dividing the gross proceeds raised in such Offering divided by the
then market price of the Common Stock. The Rodman Warrants shall have the same
terms as the warrants issued to investors in the applicable Offering, except
that the Rodman Warrants shall have a term of no greater than 5 years and an
exercise price equal to 125% of the public offering price of an Offering. If no
warrants are issued to investors in an Offering, the Rodman Warrants shall be in
a customary form reasonably acceptable to Rodman, have a term of 5 years and an
exercise price equal to 125% of the then market price of the Common Stock.

 

 

430 Park Avenue  |  New York, New York 10022  |  212.356.0500

Security services provided by H.C. Wainwright & Co., LLC  |  Member: FINRA/SIPC



--------------------------------------------------------------------------------

3. Expense Allowance. Out of the proceeds of each Closing, the Company also
agrees to pay Rodman $50,000 for expenses of Rodman, including legal fees and
expenses in connection with marketing the transaction (i.e., road show expenses,
background checks, tombstones, etc.) (provided, however, that such reimbursement
amount in no way limits or impairs the indemnification and contribution
provisions of this Agreement).

4. Tail Fee. Rodman shall be entitled to compensation under clauses (1) and (2)
hereunder, calculated in the manner set forth therein, with respect to any
public or private offering or other financing or capital-raising transaction of
any kind, other than sales pursuant to that certain Common Stock Purchase
Agreement with Aspire Capital Fund, LLC, dated July 5, 2016 (“Tail Financing”)
to the extent that such financing or capital is provided to the Company by
investors whom Rodman had contacted during the Term, or introduced to the
Company during Term, if such Tail Financing is consummated at any time within
the 6-month period following the expiration or termination of this
Agreement. Upon the Company’s request, Rodman shall promptly provide a list of
any such investors.

5. Right of First Refusal. If within the 6-month period following consummation
of each Offering, the Company or any of its subsidiaries (a) decides to finance
or refinance any indebtedness using a manager or agent, Rodman (or any affiliate
designated by Rodman) shall have the right to act as lead book runner, lead
manager, lead placement agent or lead agent with respect to such financing or
refinancing; or (b) decides to raise funds by means of a public offering or a
private placement of equity or debt securities using an underwriter or placement
agent, Rodman (or any affiliate designated by Rodman) shall have the right to
act as lead book runner, lead underwriter or lead placement agent for such
financing; provided, however, if such financing or refinancing of any
indebtedness or public offering or private placement occurs on or prior to May
18, 2017, this right of first refusal shall only give Rodman the right to act as
joint book runner, joint manager, joint placement agent, joint agent, or joint
underwriter, as applicable; provided, further, that this right of first refusal
shall exclude any financing principally directed toward the Company’s existing
investors as set forth on Schedule I. If Rodman or one of its affiliates decides
to accept any such engagement, the agreement governing such engagement will
contain, among other things, provisions for customary fees for transactions of
similar size and nature and the provisions of this Agreement, including
indemnification, which are appropriate to such a transaction. For purposes of
clarity, this right of first refusal shall not apply to a strategic transaction
with a business engaged in the Company’s industry or any merger transaction.

B. Term and Termination of Engagement; Exclusivity. The term of Rodman’s
exclusive engagement will begin on the date hereof and end 30 days after the
date hereof (the “Term”). Notwithstanding anything to the contrary contained
herein, the Company agrees that the provisions relating to the payment of fees,
reimbursement of expenses, indemnification and contribution, confidentiality,
conflicts, independent contractor and waiver of the right to trial by jury will
survive any termination of this Agreement. During Rodman’s engagement hereunder:
(i) the Company will not, and will not permit its representatives to, other than
in coordination with Rodman, contact or solicit institutions, corporations or
other entities or individuals as potential purchasers of the Securities;
provided that this shall not prohibit the Company from engaging in discussions
with respect to potential mergers and acquisitions or any strategic transaction
and (ii) the Company will not pursue any financing transaction which would be in
lieu of an Offering. Furthermore, the Company agrees that during Rodman’s
engagement hereunder, all inquiries, whether direct or indirect, from
prospective investors (not otherwise carved out in the prior clause) will be
referred to Rodman and will be deemed to have been contacted by Rodman in
connection with an Offering. Additionally, except as set forth hereunder, the
Company represents, warrants and covenants that no brokerage or finder’s fees or
commissions are or will be payable by the Company or any subsidiary of the
Company to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other third-party with respect to any Offering.

 

2



--------------------------------------------------------------------------------

C. Information; Reliance. The Company shall furnish, or cause to be furnished,
to Rodman all information reasonably requested by Rodman for the purpose of
rendering services hereunder (all such information being the “Information”). In
addition, the Company agrees to make available to Rodman upon reasonable request
from time to time the officers, directors, accountants, counsel and other
advisors of the Company. The Company recognizes and confirms that Rodman (a)
will use and rely on the Information, including any documents provided to
investors in each Offering (the “Offering Documents” which shall include any
Purchase Agreements (as defined below)), and on information available from
generally recognized public sources in performing the services contemplated by
this Agreement without having independently verified the same; (b) does not
assume responsibility for the accuracy or completeness of the Offering Documents
or the Information and such other information; and (c) will not make an
appraisal of any of the assets or liabilities of the Company. Upon reasonable
request, the Company will meet with Rodman or its representatives to discuss all
information relevant for disclosure in the Offering Documents and will cooperate
in any investigation undertaken by Rodman thereof, including any document
included or incorporated by reference therein. At each Offering, at the request
of Rodman, the Company shall deliver such legal letters, comfort letters and
officer’s certificates, all in form and substance satisfactory to Rodman and its
counsel as is customary for such Offering. Rodman shall be a third party
beneficiary of any representations, warranties, covenants and closing conditions
made by the Company in any Offering Documents, including representations,
warranties, covenants and closing conditions made to any investor in an
Offering.

D. Related Agreements. At each Offering, the Company shall enter into the
following additional agreements:

1. Underwritten Offering. If an Offering is an underwritten Offering, the
Company and Rodman shall enter into a customary underwriting agreement in form
and substance satisfactory to Rodman and its counsel.

2. Best Efforts Offering. If an Offering is on a best efforts basis, the sale of
Securities to the investors in the Offering will be evidenced by a purchase
agreement (“Purchase Agreement”) between the Company and such investors in a
form reasonably satisfactory to the Company and Rodman. Prior to the signing of
any Purchase Agreement, officers of the Company with responsibility for
financial affairs will be available to answer inquiries from prospective
investors.

3. Escrow and Settlement. In respect of each Offering, the Company and Rodman
shall enter into an escrow agreement with a third party escrow agent, which may
also be Rodman’s clearing agent, pursuant to which Rodman’s compensation and
expenses shall be paid from the gross proceeds of the Securities sold. If the
Offering is settled in whole or in part via delivery versus payment (“DVP”),
Rodman shall arrange for its clearing agent to provide the funds to facilitate
such settlement. The Company shall bear the cost of the escrow agent and shall
reimburse Rodman up to $10,000 for the actual out of pocket cost of such
clearing agent settlement and financing, if any.

4. FINRA Amendments. Notwithstanding anything herein to the contrary, in the
event that Rodman determines that any of the terms provided for hereunder shall
not comply with a FINRA rule, including but not limited to FINRA Rule 5110, then
the Company shall agree to amend this Agreement (or include such revisions in
the final underwriting) in writing upon the request of Rodman to comply with any
such rules; provided that any such amendments shall not provide for terms that
are less favorable to the Company.

 

3



--------------------------------------------------------------------------------

E. Confidentiality. In the event of the consummation or public announcement of
any Offering, Rodman shall have the right to disclose its participation in such
Offering, including, without limitation, the Offering at its cost of “tombstone”
advertisements in financial and other newspapers and journals.

F. Indemnity.

1. In connection with the Company’s engagement of Rodman as Offering agent, the
Company hereby agrees to indemnify and hold harmless Rodman and its affiliates,
and the respective controlling persons, directors, officers, members,
shareholders, agents and employees of any of the foregoing (collectively the
“Indemnified Persons”), from and against any and all claims, actions, suits,
proceedings (including those of shareholders), damages, liabilities and expenses
incurred by any of them (including the reasonable fees and expenses of counsel),
as incurred, (collectively a “Claim”), that are (A) related to or arise out of
(i) any actions taken or omitted to be taken (including any untrue statements
made or any statements omitted to be made) by the Company, or (ii) any actions
taken or omitted to be taken by any Indemnified Person in connection with the
Company’s engagement of Rodman, or (B) otherwise relate to or arise out of
Rodman’s activities on the Company’s behalf under Rodman’s engagement, and the
Company shall reimburse any Indemnified Person for all expenses (including the
reasonable fees and expenses of counsel) as incurred by such Indemnified Person
in connection with investigating, preparing or defending any such claim, action,
suit or proceeding, whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party. The Company will not,
however, be responsible for any Claim that is finally judicially determined to
have resulted from the gross negligence or willful misconduct of any person
seeking indemnification for such Claim. The Company further agrees that no
Indemnified Person shall have any liability to the Company for or in connection
with the Company’s engagement of Rodman except for any Claim incurred by the
Company as a result of such Indemnified Person’s gross negligence or willful
misconduct.

2. The Company further agrees that it will not, without the prior written
consent of Rodman, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

3. Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company so elects or
is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but

 

4



--------------------------------------------------------------------------------

not the obligation, to defend, contest, compromise, settle, assert crossclaims,
or counterclaims or otherwise protect against the same, and shall be fully
indemnified by the Company therefor, including without limitation, for the
reasonable fees and expenses of its counsel and all amounts paid as a result of
such Claim or the compromise or settlement thereof. Notwithstanding anything
herein to the contrary, it is agreed that the Company shall not, in connection
with any proceeding or related proceedings, be liable for the fees and expenses
of more than one separate firm for all Indemnified Persons. In addition, with
respect to any Claim in which the Company assumes the defense, the Indemnified
Person shall have the right to participate in such Claim and to retain his, her
or its own counsel therefor at his, her or its own expense.

4. The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Rodman is the Indemnified Person), the Company and Rodman shall contribute
to the Claim for which such indemnity is held unavailable in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and Rodman on the other, in connection with Rodman’s engagement referred to
above, subject to the limitation that in no event shall the amount of Rodman’s
contribution to such Claim exceed the amount of fees actually received by Rodman
from the Company pursuant to Rodman’s engagement. The Company hereby agrees that
the relative benefits to the Company, on the one hand, and Rodman on the other,
with respect to Rodman’s engagement shall be deemed to be in the same proportion
as (a) the total value paid or proposed to be paid or received by the Company
pursuant to the applicable Offering (whether or not consummated) for which
Rodman is engaged to render services bears to (b) the fee paid or proposed to be
paid to Rodman in connection with such engagement.

5. The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.

G. Limitation of Engagement to the Company. The Company acknowledges that Rodman
has been retained only by the Company, that Rodman is providing services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that the Company’s engagement of Rodman is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of the Company or any other person not a party hereto as against Rodman
or any of its affiliates, or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Securities Act or
Section 20 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), employees or agents. Unless otherwise expressly agreed in writing by
Rodman, no one other than the Company is authorized to rely upon this Agreement
or any other statements or conduct of Rodman, and no one other than the Company
is intended to be a beneficiary of this Agreement. The Company acknowledges that
any recommendation or advice, written or oral, given by Rodman to the Company in
connection with Rodman’s engagement is intended solely for the benefit and use
of the Company’s management and directors in considering a possible Offering,
and any such recommendation or advice is not on behalf of, and shall not confer
any rights or remedies upon, any other person or be used or relied upon for any
other purpose. Rodman shall not have the authority to make any commitment
binding on the Company. The Company, in its sole discretion, shall have the
right to reject any investor introduced to it by Rodman.

H. Limitation of Rodman’s Liability to the Company. Rodman and the Company
further agree that neither Rodman nor any of its affiliates or any of its their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), employees
or agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs, expenses or
equitable relief arising out of or relating

 

5



--------------------------------------------------------------------------------

to this Agreement or the services rendered hereunder, except for losses, fees,
damages, liabilities, costs or expenses that arise out of or are based on any
action of or failure to act by Rodman and that are finally judicially determined
to have resulted solely from the gross negligence or willful misconduct of
Rodman.

I. Representations, Warranties and Covenants of Placement Agent. Rodman hereby
represents and warrants to the Company that the following representations and
warranties are true and correct as of the date of this Agreement:

 

  1. H.C. Wainwright & Co., LLC (“H.C. Wainwright”) is a member in good standing
of FINRA and is registered as a broker-dealer under the Exchange Act. H.C.
Wainwright is in compliance with all applicable rules and regulations of the SEC
and FINRA, except to the extent that such noncompliance would not have a
material adverse effect on the transactions contemplated hereby. None of H.C.
Wainwright or its affiliates, or any person acting on behalf of the foregoing
(other than the Company or its affiliates or any person acting on its or their
behalf, in respect of which no representation is made) has or will engage in
general advertising or general solicitation or has taken nor will it take any
action that conflicts with the conditions and requirements of, or that would
make unavailable with respect to the Offering, the exemption(s) from
registration available pursuant to Rule 506 of Regulation D or Section 4(a)(2)
of the Act, or knows of any reason why any such exemption would be otherwise
unavailable to it.

 

  2. Neither H.C. Wainwright nor any H.C. Wainwright Related Persons (as defined
below) are subject to any Disqualification Event. H.C. Wainwright has exercised
reasonable care to determine whether any H.C. Wainwright Covered Person is
subject to a Disqualification Event. The Prospectus will contain a true and
complete description of the matters required to be disclosed with respect to
H.C. Wainwright and H.C. Wainwright Related Persons pursuant to the disclosure
requirements of Rule 506(e) of Regulation D, to the extent applicable. As used
herein, “H.C. Wainwright Related Persons” means any predecessor of H.C.
Wainwright, any affiliated company, any director, executive officer, other
officer of H.C. Wainwright participating in the Offering, any general partner or
managing member of H.C. Wainwright, any beneficial owner of 20% or more of H.C.
Wainwrights’s outstanding voting equity securities, calculated on the basis of
voting power, and any “promoter” (as defined in Rule 405 under the Act)
connected with H.C. Wainwright in any capacity. H.C. Wainwright agrees to
promptly notify the Company in writing of (i) any Disqualification Event
relating to any H.C. Wainwright Related Person and (ii) any event that would,
with the passage of time, become a Disqualification Event relating to any H.C.
Wainwright Related Person.

J. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes that arise under this Agreement,
even after the termination of this Agreement, will be heard only in the state or
federal courts located in the City of New York, State of New York. The parties
hereto expressly agree to submit themselves to the jurisdiction of the foregoing
courts in the City of New York, State of New York. The parties hereto expressly
waive any rights they may have to contest the jurisdiction, venue or authority
of any court sitting in the City and State of New York. In the event Rodman or
any Indemnified Person is successful in any action, or suit against the Company,
arising out of or relating to this Agreement, the final judgment or
award entered shall be entitled to have and recover from the Company the costs
and expenses incurred in connection therewith, including its reasonable
attorneys’ fees. Any rights to trial by jury with respect to any such action,
proceeding or suit are hereby waived by Rodman and the Company.

 

6



--------------------------------------------------------------------------------

K. Notices. All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or fax, if sent to Rodman, at the address set
forth on the first page hereof, e-mail: notices@rodm.com, Attention: Head of
Investment Banking, and if sent to the Company, to the address set forth on the
first page hereof, fax number                          Attention: Chief
Executive Officer. Notices sent by certified mail shall be deemed received five
days thereafter, notices sent by hand delivery or overnight delivery shall be
deemed received on the date of the relevant written record of receipt, and
notices delivered by fax shall be deemed received as of the date and time
printed thereon by the fax machine.

L. Conflicts. The Company acknowledges that Rodman and its affiliates may have
and may continue to have investment banking and other relationships with parties
other than the Company pursuant to which Rodman may acquire information of
interest to the Company. Rodman shall have no obligation to disclose such
information to the Company or to use such information in connection with any
contemplated transaction.

M. Anti-Money Laundering. To help the United States government fight the funding
of terrorism and money laundering, the federal laws of the United States
requires all financial institutions to obtain, verify and record information
that identifies each person with whom they do business. This means we must ask
you for certain identifying information, including a government-issued
identification number (e.g., a U.S. taxpayer identification number) and such
other information or documents that we consider appropriate to verify your
identity, such as certified articles of incorporation, a government-issued
business license, a partnership agreement or a trust instrument.

N. Miscellaneous. The Company represents and warrants that it has all requisite
power and authority to enter into and carry out the terms and provisions of this
Agreement and the execution, delivery and performance of this Agreement does not
breach or conflict with any agreement, document or instrument to which it is a
party or bound. This Agreement shall not be modified or amended except in
writing signed by Rodman and the Company. This Agreement shall be binding upon
and inure to the benefit of both Rodman and the Company and their respective
assigns, successors, and legal representatives. This Agreement constitutes the
entire agreement of Rodman and the Company with respect to this Offering and
supersedes any prior agreements with respect to the subject matter hereof. If
any provision of this Agreement is determined to be invalid or unenforceable in
any respect, such determination will not affect such provision in any other
respect, and the remainder of the Agreement shall remain in full force and
effect. This Agreement may be executed in counterparts (including facsimile
counterparts), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

*********************

 

7



--------------------------------------------------------------------------------

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

Very truly yours, RODMAN & RENSHAW, A UNIT OF H.C. WAINWRIGHT & CO., LLC By  
/s/ Edward D. Silvera   Name: Edward D. Silvera   Title: COO

 

Accepted and Agreed: APRICUS BIOSCIENCES, INC. By   /s/ Rich Pascoe   Name: Rich
Pascoe   Title: Chief Executive Officer

 

8



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF EXISTING INVESTORS

 

  •   Sarissa Capital Management LP

 

  •   Aspire Capital Fund, LLC

 

9